DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6 - 11, filed 10/26/2020, with respect to the rejection(s) of claim(s) 26 - 46, under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ruppel et al. (US 3,599,871) and Hoffmeyer (US 10,105,740 B2) with Reasoner maintained as the primary reference over which Applicant’s invention is deemed unpatentable. The teaching references of Lalomia, Kassanits, and Klinefelter are also maintained.
 As no amendments to the claims have been filed alongside Applicant’s arguments, the current rejection is Non-Final.

Claim Objections
Claims 27 - 33 and 35 - 39 are objected to because of the following informalities:
Claim 27 depends off canceled claim 1. Claims 28 - 33 and 35 - 39 are similarly objected to as depending off of claim 27.
In an effort to promote compact prosecution, claim 27 is interpreted as being dependent on claim 26.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26 - 28, 30, 36 - 38, 40, 41, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Reasoner et al. (US 2015/0224237 A1), hereinafter Reasoner, in view of Ruppel et al. (US 3,599,871), hereinafter Ruppel.
Regarding claim 26, Reasoner discloses a waste collection unit for collecting waste material through a suction line during a medical procedure (Figs. 1 - 3; Paragraph 5) comprising a waste container (Fig. 3, elements 1200 and 1202 are together interpreted as the waste container) configured to be in fluid communication with the suction line to collect the waste material during the medical procedure said waste container having an internal surface defining 
Reasoner does not explicitly teach the liquid delivery device being rotatably supported relative to said waste container or wherein said cleaning system includes an actuator operatively coupled to said liquid delivery device for rotating said liquid delivery device relative to said waste container to vary a direction in which the liquid us directed on said internal surface.
In addressing the same problem as Applicant, the problem being the cleaning of the insides of tanks with the use of sprinklers, Ruppel teaches an apparatus for cleaning the interior surface of tanks and vessels (Abstract) using rotatable liquid delivery devices (Fig. 2, elements 83 and 86; Col. 1, lines 69 - 75 and Col. 4, lines 4 - 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid delivery device of Reasoner to be rotatably supported (i.e. through the use of gears as taught in Ruppel). Doing so would predictably allow for the liquid delivery device to rotate during operation and further would provide the benefit of cleaning and disinfecting the container in a predetermined geometric pattern (recognized in Col. 4, lines 10 - 19 of Ruppel).

It would have been obvious to a person of ordinary skill in the art before the effective filling date to further modify the combination of Reasoner and Ruppel to use a motor as disclosed by Ruppel. Doing so would predictably serve to rotate the liquid delivery device in the same manner as disclosed by Ruppel (recognized in Col. 4, lines 10 - 19 of Ruppel). Further, the use of motors to rotate a liquid delivery device (i.e. sprinkler head) is known in the art.

Regarding claim 27, the combination of Reasoner and Ruppel substantially discloses the invention as claimed. Ruppel further teaches a second delivery device with said actuator operatively coupled to each of said liquid delivery devices (Fig. 2 shows the drive assemblies each having two liquid delivery devices; pairs 83, 83 and 86, 86, coupled respectively to each actuator 79 and 84)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Reasoner and Ruppel to comprise a second liquid delivery device operatively coupled with said actuator as taught by Ruppel (i.e. having two nozzles per drive assembly). Doing so would predictably allow for improved cleaning of the container and to reach the entire surface of the container (Col. 3, lines 65 - 70 Col. 4, lines 10 - 19 of Ruppel).


 
Regarding claim 30, the combination of Reasoner and Ruppel substantially discloses the invention as claimed. They do not explicitly teach the nozzles providing a spray pattern with a spray angle subtended by the spray pattern of at least eighty degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the spray nozzles provide a spray pattern with a  spray angle subtended by the spray pattern of at least eighty degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the spray nozzles of Reasoner as modified by Ruppel would not operate differently with the claimed spray angle and since the nozzles are similarly intended to direct flow in a manner conducive to cleaning the entire inside surface of the waste container. Further, Applicant places no criticality on the range claimed, indicating simply that the spray angle may be within from “0 - 50, at least 50, from 60 - 100, from 70 - 90, or about 80” (Paragraph 116 of Applicant’s specification).


Reasoner does not explicitly disclose said actuators being supported by said caps as Reasoner does not disclose an actuator. However, it would have been obvious to a person of ordinary skill in the art before the effective filling date that when modifying Reasoner with the teachings of Ruppel to comprise a rotating actuator, that said actuator would be supported by the cap in the same manner as the liquid delivery device that said actuator is meant to rotate.

Regarding claim 37 the combination of Reasoner and Ruppel substantially discloses the invention as claimed. Reasoner further discloses a manifold directing the liquid from a liquid source to said liquid delivery devices (Fig. 22; the manifold comprises lines 1908 and outlets 1910 and 1912 which receives liquid via inlet 904; Paragraphs 151 - 152), the manifold comprising an inlet for receiving liquid (element 904) pair of openings through which the liquid enters said liquid delivery devices (via elements 1910 and 1912), and a main flow passage to carry the liquid from said inlet to said openings (element 1908).

Regarding claim 38 the combination of Reasoner and Ruppel substantially discloses the invention as claimed. Reasoner further discloses said main flow passage (Fig. 22, element 1908) comprising a check valve disposed in said main flow passage to separate said openings (element 1906; Paragraph 151).

Regarding claim 40 the combination Reasoner and Ruppel substantially discloses the invention as claimed. Reasoner further teaches a portable cart supporting said waste container, said vacuum, source, and said cleaning system (Figs. 1 - 3; elements 102 and 130; Paragraphs 74 - 77; also shown in Fig. 22, unlabeled).
As such, it would be obvious to one of ordinary skill in the art that the sprinkler head initially disclosed by Reasoner (Figs. 13 and 14) would inherently produce a similar pattern which impacts said internal surface at different locations.

Regarding claim 41, Reasoner discloses a waste collection unit for collecting waste material through a suction line during a medical procedure (Figs. 1 - 3; Paragraph 5) comprising two waste containers (Fig. 3, elements 1200 and 1202) configured to be in fluid communication with the suction line to collect the waste material during the medical procedure said waste container having an internal surface defining a collection chamber (Figs. 3 and 22, elements 70, 72; Paragraph 67), a vacuum source in selective communication with said waste container for providing a vacuum in said waste container through the suction line (Fig. 3, element 210; Paragraphs 67 - 69), a cleaning system including a first and second liquid delivery devices disposed within each collection chamber.
Reasoner does not explicitly teach a second liquid delivery device in the same container, said first and second liquid delivery devices configured to discharge spray patterns that impact said internal surface at different locations, the liquid delivery devices being rotatably supported relative to said waste container, wherein said first liquid delivery device is configured to 
In addressing the same problem as Applicant, the problem being the cleaning of the insides of tanks with the use of sprinklers, Ruppel teaches an apparatus for cleaning the interior surface of tanks and vessels (Abstract) using rotatable liquid delivery devices (Fig. 2, elements 83 and 86; Col. 1, lines 69 - 75 and Col. 4, lines 4 - 18). Ruppel further teaches said first liquid delivery device (upper liquid delivery device pair 86) is configured to discharge a first spray pattern at an upper portion of said internal surface, and said second liquid delivery device (lower liquid delivery device pair 83) second spray pattern at a lower portion of said internal surface (Fig. 2 shows oppositely opposed nozzles 83, 83 and 86, 86, which would inherently discharge a first higher spray pattern and a second lower spray pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid delivery device of Reasoner to be rotatably supported (i.e. through the use of gears as taught in Ruppel) and to comprise additional liquid delivery devices providing additional spray patterns. Doing so would predictably result in a first and second liquid delivery devices configured to discharge different spray patterns and further would provide the benefit of cleaning and disinfecting the container in a predetermined geometric pattern with increased coverage (recognized in Col. 4, lines 10 - 19 of Ruppel).


As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Reason and Ruppel to comprise the additional liquid delivery devices. Doing so would predictably result in a first and second liquid delivery devices configured to discharge different spray patterns and further would provide the benefit of cleaning and disinfecting the container in a predetermined geometric pattern with increased coverage (recognized in Col. 4, lines 10 - 19 of Ruppel).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Reasoner and Ruppel as applied to claim 28 above, and further in view of Hoffmeyer et al. (US 10,105,740 B2), hereinafter Hoffmeyer.

Regarding claim 29 the combination of Reasoner and Ruppel substantially discloses the invention as claimed. They do not explicitly teach the spray nozzles being replaceable.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzles and other portions to be replaceable as taught by Hoffmeyer. Doing so would be advantageous in allowing for easy repair and cleaning of said nozzles.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Reasoner and Ruppel  as applied to claim 28 above, and further in view of Kassanits (US 7,387,264 B2).

Regarding claim 31, the combination of Reasoner and Ruppel substantially discloses the invention as claimed. They do not explicitly teach said spray nozzles configured to discharge a flat spray pattern.
In the same field of endeavor Kassanits teaches a spray nozzle for use in spraying the internal surfaces of containers (Fig. 1; Abstract). Kassanits further teaches the use of a fan-shaped (i.e. flat) spray pattern (Col. 3, lines 40 - 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spray nozzles Reasoner and Ruppel to comprise a flat spray pattern as disclosed by Kassanits. Doing so would predictably allow for similar washing coverage (i.e. coverage equivalent to the coating performed by Kassanits) of the .

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Reasoner and Ruppel, as applied to claim 28 above, as evidenced by Lalomia et al. (US 2007/0135779 A1), hereinafter Lalomia.

Regarding claim 32, the combination of Reasoner and Ruppel substantially discloses the invention as claimed. Reasoner further teaches a sprinkler head which appears to comprise a plurality of angled jet ports (Seen in Figs. 13 and 14 within element 1180); however, Reasoner does not explicitly describe said ports or the spray pattern said ports produce. As such, it is difficult to determine if Reasoner explicitly describes said nozzles being configured to discharge spray patterns that impact said internal surface at different locations.
In the same field of endeavor, as evidenced by Lalomia who discloses a waste collection unit with a self-cleaning system (Fig. 65) with a similar, if not identical, jet port pattern (Fig. 67) which impacts said internal surface at different locations (Paragraphs 269 - 270; Fig. 65 also shows the sprinkler heads producing a sprinkler pattern which impacts the internal surface of the waste container at different locations). As such, given that the same sprinkler head is used in both Reasoner and Lalomia, Reasoner inherently discloses a spray pattern that impacts said internal surface at different locations in the same way as disclosed by Lalomia.


Reasoner further teaches said first spray nozzle being configured to discharge fluid at an upper portion of said internal surface (i.e. at element 1200) and said second spray nozzle being configured to discharge a second spray pattern at a lower portion of said internal surface (i.e. at element 1202).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Reasoner and Ruppel as applied to claim 26 above, and further in view of Klinefelter (US 9,643,196 B2) and Lalomia.
Regarding claim 34, the combination of Reasoner/Martini/Summers substantially discloses the invention as claimed. They do not teach wherein said actuator comprises a variable speed motor, and wherein said waste collection unit further comprises a current sensor in communication with said motor for monitoring current drawn by said motor and detecting when said motor is in a stalled condition.
In addressing the same problem as the Applicant, the problem being the operation and rotation of liquid delivery devices, Klinefelter teaches the use of a variable speed motor (Col. 4, lines 4 - 13 indicate a motor used to rotate the sprinkler with a gear arrangement and Col. 11, lines 61 - 63 indicates variable speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator of Reasoner/Martini/Summers to be variable speed in the manner disclosed by Klinefelter. Doing so would predictably allow for 
However, the combination of Reasoner and Ruppel still does not teach a current sensor in communication with said motor for monitoring current drawn by said motor and detecting whether said motor is in a stalled condition.
In the same field of endeavor, Lalomia teaches a waste collection unit with a self-cleaning system (Fig. 65; Paragraphs 2 and 264). Lalomia further teaches monitoring current drawn by a motor to determine if a motor is in a stalled state (Paragraph 292).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid delivery device rotating motor of Reasoner/Martini/Summers/Klinefelter to comprise a sensor for monitoring current to said motor. Doing so would not affect the fundamental function of the invention and would further allow for the user or controller to detect when the motor stalls, as recognized by Lalomia (Paragraph 292).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Reasoner and Ruppel as applied to claim 38 above, and further in view of Lalomia.
Regarding claim 39, the combination Reasoner and Ruppel substantially discloses the invention as claimed. They do not disclose a prefill port in communication with said main flow passage to receive a prefill liquid from a prefill liquid source with said check valve located so 
In the same field of endeavor, Lalomia teaches a waste collection unit with a self-cleaning system (Fig. 65; Paragraphs 2 and 264). Lalomia further teaches a prefill source (Fig. 65; element 1164) which comprises a prefill port (where supply line 1156 meets with prefill source 1164) in communication with said main flow passage (main flow passage 1152 is connected to the prefill port via elements 1154 and 1160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cleaning system of Reasoner/Martini/Summers to comprise the prefill system (including the prefill port and prefill liquid source) of Lalomia. Doing so would predictably allow for effective cleaning of the waste container as the systems of Reasoner and Lalomia are largely identical in structure, and would further be beneficial in allowing for the waste container to be prefilled with an amount of liquid (Paragraphs 203 and 266 of Lalomia).
Further, it would have been obvious to a person of ordinary skill in the art before the effective filling date, given the placement of the prefill system of Lalomia between the upper liquid delivery device and the main supply line, to incorporate said prefill system in the same location described in Reasoner (i.e. within or in parallel with water line 1910, between upper liquid delivery device 1180 and check valve 1906 in Fig. 22). As such, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the combination of Reasoner/Martini/Summers when modified to incorporate the prefill system of Lalomia, would comprises a prefill port in communication with said main flow passage to .


Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Reasoner in view of Ruppel, as applied to claim 44, and further in view of Klinefelter (US 9,643,196 B2), hereinafter Klinefelter.
Regarding claim 45, the combination of Reasoner and Ruppel substantially discloses the invention as claimed. They do not explicitly disclose a controller in communication with said first and second actuators, with said controller configured to independently control said first and second actuators to rotate said first and second liquid delivery devices at different rotational speeds.
In addressing the same problem as the Applicant, the problem being the operation and rotation of liquid delivery devices, Klinefelter teaches a sprinkler arrangement with a controller driving multiple actuators (i.e. motors; Col. 2, lines 59 - 66). Klinefelter further teaches said controller controlling rotation speed (Col. 11, lines 61 - 63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuators of the combination of Reasoner and Ruppel to comprise a controller configured to independently control said first and second actuators to rotate said first and second liquid delivery devices at different speeds. Doing so would predictably allow for the same rotation initially disclosed by Ruppel with the added 
Regarding claim 46, the combination of Reasoner and Ruppel substantially discloses the invention as claimed. They do not explicitly disclose a controller in communication with said first and second actuators, with said controller configured to independently control said first and second actuators to rotate said first and second liquid delivery devices at different rotational speeds.
In addressing the same problem as the Applicant, the problem being the operation and rotation of liquid delivery devices, Klinefelter teaches a sprinkler arrangement with a controller driving multiple actuators (i.e. motors; Col. 2, lines 59 - 66). Klinefelter further teaches said controller capable of stopping certain sprinklers (Col. 18; lines 44 - 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotation means of Reasoner and Ruppel to comprise a controller configured to independently control said first and second actuators to rotate said first and second liquid delivery devices such that the first liquid delivery device rotates while the second liquid delivery device remains stationary. Doing so would predictably allow for the same rotation initially disclosed by Ruppel while allowing for certain liquid delivery devices to remain stationary when not in use.

Allowable Subject Matter
Claims 35, 42, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the instant case, claims 35, 42, and 43 are all directed to a single actuator coupled to each liquid delivery device by gear arrangements, of which Reasoner fails to teach in their entirety, as reasoned is silent to an actuator.
Further, while the teaching reference of Ruppel does disclose a gear arrangement and actuator (Fig. 2, elements 81, 82, 79, and 86), each pair of liquid delivery devices (element 83, 83, or 86, 86) are connected in such a way that said liquid delivery devices could not rotate at different rotational speeds or directions. While the first pair of liquid delivery devices (86, 86) could be rotated at a different speed and direction than the second pair of liquid delivery devices (83, 83), the device pairs rely on separate actuators.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781